Exhibit 10.29

[Letterhead]

December 7, 2012

Sharad Mansukani, M.D.

411 Park Lane

Moorestown, NJ 08057

Dear Sharad:

We would like to set forth the terms of your compensation as a director on the
board of directors (the “Board”) of Surgical Care Affiliates, LLC, a Delaware
limited liability company (“SCA”), and such other subsidiaries of SCA as the
Managing Member of ASC Acquisition LLC, a Delaware limited liability company
(the “Parent”), may reasonably request from time to time. The terms of this
letter agreement (this “Agreement”) will be effective as of July 1, 2012 (the
“Effective Date”) and will supersede and replace any existing director
compensation arrangements between the parties, including that certain letter
agreement dated April 14, 2008, as of the Effective Date.

 

  I. Annual Compensation.

You will receive (a) an annual cash retainer of $50,000 (the “Retainer”),
payable in equal quarterly installments of $12,500 in arrears within 30 days
after the end of each quarter of service (if you serve part of a quarter, the
payment will be prorated based on the number of weeks in the quarter served and
paid within 30 days of the termination of your service), and (b) $30,000 in the
form of restricted stock units (the “RSUs”) of the Parent, pursuant to a
Restricted Equity Unit Grant Agreement in the form attached hereto. The initial
RSU grant will occur as soon as practicable after the date hereof and will be
effective for purposes of vesting as of July 1, 2012. Thereafter you shall
receive $30,000 in the form of RSUs of the Parent on or about each anniversary
of July 1, subject to your continuing to serve on the Board on each such
anniversary. The RSUs will vest ratably over a two-year period (i.e., 50% vested
12 months after the grant and 100% vested 24 months after the grant), subject to
your continuing to serve on the Board through such date.

 

  II. Attendance at Board Meetings; Per Meeting Fee

You will be expected to use your reasonable best efforts to attend all Board
meetings, and will be expected to attend a minimum of three quarterly Board
meetings each year in person. Otherwise, you may attend such meeting by
telephonic or other electronic means. Reasonable expenses actually incurred by
you in traveling to the Board Meetings shall be reimbursed by SCA upon
presentation of such documentation as SCA may reasonably request.



--------------------------------------------------------------------------------

  III. Reelection to the Board

Your continued service on the Board will be subject in all respects to the
provisions of the limited liability agreements of each of SCA and the Parent.

 

Sincerely, ASC ACQUISITION LLC, sole member of Surgical Care Affiliates, LLC By:
TPG Partners V, L.P., its Managing Member By: TPG GenPar V, L.P., its general
partner By: TPG Advisors V, Inc., its general partner By:  

/s/ Todd Sisitsky

  Name:   Todd Sisitsky   Title:   Vice President

 

ACCEPTED:

/s/ Sharad Mansukani

Sharad Mansukani, M.D. Date:  

12-24-12